Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are currently pending in this application and are considered in this Office action. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “122” (Fig. 1); “504” (Fig. 5). 
Fig. 6 is objected to because of the following informality: “608” (applicator “602b”) should be changed to “608b”, for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract contains phrases which can be implied, such as " Embodiments seek to disclose". It should avoid using phrases which can be implied. Correction is required. 
The disclosure is objected to because of the following informalities: “axel” (page 9 lines 2, 4, 6, 8, 12, 15, 16) should be changed to “axle”.
Claim Objections
Claim(s) 1, 3-5, and 11-14 is/are objected to because of the following informalities: 
“a plurality of drawers each slidably and demountably positioned” (claims 1 and 11) should be changed to “a plurality of drawers, each drawer is slidably and demountably positioned”.
“the plurality of drawers are each hot swappable” (claims 1 and 11) should be changed to “the plurality of drawers are hot swappable”.
“the plurality of applicators each comprise” (claims 3 and 12) should be changed to “each applicator in the plurality of applicators comprises”.
“axel” (claims 3, 4, 5, 12, 13, 14) should be changed to “axle”. 
“the shell” (claims 4, 13) should be changed to “the shell;”
“jects” (claims 5, 14) should be changed to “jets”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11 recite “the nipples”. There is insufficient antecedent basis for this limitation in the claims. Correction is required. This rejection affects claims dependent on claims 1 and 11.
Claims 1 and 11 recite “a plurality of cavities serially positioned in the casing”. The meaning of “serially” is not clear. For the purpose of this examination it is interpreted as “positioned”. Clarification is required. This rejection affects claims dependent on claims 1 and 11.
Claims 1 and 11 recite “cause the cleaning solution to disperse via the nipples and the plurality of applicators when the drawer is positioned within the cavity”. It is not whether this recitation refers to the nipples and the plurality of applicators positioned within all drawers of the plurality of drawers, within some of the drawers, or the drawer mounted within the cavity. For the purpose of this examination it is interpreted as the latter. Correction and/or clarification is required. This rejection affects claims dependent on claims 1 and 11.
Claims 3 and 12 recite “the first conduit”. There is insufficient antecedent for this limitation in the claims. Correction is required. This rejection affects claims dependent on claims 3 and 12.
Claims 5 and 14 recite “the plurality of jects are positioned lateral to the axel”. The meaning of “positioned lateral to the axel” is not clear. Clarification is required. This rejection affects claims dependent on claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried (US 6,276,373 B1), hereinafter Gotfried in view of Campbell (US 2020/0237181 A1), hereinafter Campbell in further view of Robert et al. (US 2012/0279535 A1), hereinafter Robert.
Regarding claim 1, Gotfried discloses a washing apparatus (20, e.g. Fig. 8) comprising a casing (24); a reservoir (detergent container 174) positioned proximate to the casing and configured to comprise a cleaning solution (e.g. col. 5 lines 2-5, 42); a plurality of cavities (254, e.g. Figs 8, col. 7 lines 13-22) arranged in the casing (e.g. Fig. 3); a primary conduit (70) positioned proximate to the casing and operationally coupled to the reservoir (via 182, Fig. 3); a plurality of drawers (trays 100), each drawer is slidably and demountably positioned within one of the cavities (via 254, e.g. Fig. 8, col. 7 lines); a plurality of applicators (separate vertically spraying branches 74 having downward spraying outlets 86, col. 3 lines 38-42) positioned within the cavities and operationally coupled to the primary conduit (via 78, e.g. Fig. 3); a secondary conduit (separate vertically spraying branches 74 having upward spraying outlets 82, col. 3 lines 38-42) positioned in each drawer; a plurality of nipples (nozzles 140) positioned within the drawers (e.g. Fig. 16), each nipple is operationally coupled to the secondary conduit (via 74, Fig. 18); and a primary control circuit (programmable controller, sensors, e.g. col. 6 line 36) positioned proximate to the casing (248, Fig. 11, col. 7 lines 9-12) and configured to monitor an operational status of the apparatus (via timer, sensors, e.g. col. 6 lines 10-14, 23-24) and to initiate the wash cycle (as a result of operation of a switch, col. 5 lines 31-32). The disclosed controller is interpreted as the primary control conduit being configured to cause the cleaning solution to disperse via the nipples (by operating the pump) when the drawer is within the cavity (activated via operation of switch), in the broadest reasonable interpretation. Gotfried discloses that the drawers can be removed and inserted into the casing (col. 7 lines 18-20). The disclosed configuration is interpreted as the drawers are hot swappable, in the broadest reasonable interpretation.
Gotfried discloses that the supporting structures are configured to support glasses and other articles (e.g. Abstract). The plurality of nipples disclosed by Gotfried are capable to engage a straw end. Further supports specially configured to support straws are known. For example, Campbell teaches a holding assembly for a washing machine (dishwasher, e.g. Fig. 1, Abstract) comprising nipples (106) configured to engage a straw end (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing apparatus of Gotfried with the shape of nipples taught by Campbell in order to support straws during washing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better align the straws with the spraying means, and have a reasonable expectation of success because supports adapted for straws to be used in the washing machines are known in the art. 
The recitation that the washing apparatus is a drinking straw washing apparatus is interpreted as a recitation of the intended use of the washing apparatus. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP 2111. In this case, the washing apparatus of Gotfried modified with supports of Campbell is capable to wash the drinking straws.
Gotfried discloses that the secondary conduit (74 having outlets 82) is operationally coupled to the primary conduit (via 78) when the drawer is positioned within the cavity. Gotfried does not disclose that the secondary conduit is demountably coupled to the primary conduit. 
Robert teaches a washing apparatus (10, Figs. 1-3) comprising a washing cavity (60), drawers (250), a primary conduit (94), applicators (95) operationally connected to the primary conduit (Fig. 3), a secondary conduit (174) operationally and demountably coupled to the primary conduit (via 220, e.g. Figs. 7-9), a plurality of nipples (266) operationally coupled to the secondary conduit (via 176, e.g. Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the secondary conduit in the washing apparatus of Gotfried with the that the demountably coupling to the primary conduit, as taught by Robert in order to dispense the cleaning solution. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for ease of maintenance and replacement of the secondary conduit and have a reasonable expectation of success because such applicators are known in the art. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried (US 6,276,373 B1), hereinafter Gotfried in view of Campbell (US 2020/0237181 A1), hereinafter Campbell in further view of Robert et al. (US 2012/0279535 A1), hereinafter Robert in further view of Hopfl et al. (US 2011/0248609 A1), hereinafter Hopfl.
The reliance of Gotfried, Campbell, and Robert is set forth supra.
Regarding claim 2, Gotfried does not disclose a secondary control circuit positioned proximate to each drawer and configured to monitor a drawer operational status. Hopfl teaches a washing machine (Fig. 1) comprising a casing (10), drawers (4, 5), and a secondary control circuit (10-11, operating element, para 16, piezo arrangement 12, para 34, wireless means, radio or optical means, para 14, optical beams, para 35, electric or optical data line, para 48) positioned proximate to each drawer and configured to monitor a drawer operational status (e.g. paras 32, 35, 36,40). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing apparatus of Gotfried with the secondary control circuits taught by Hopfl in order to provide communication between the drawers and the primary control circuit. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for more efficient cleaning and user convenience and have a reasonable expectation of success because such secondary control circuits are known in the art. 
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried (US 6,276,373 B1), hereinafter Gotfried in view of Campbell (US 2020/0237181 A1), hereinafter Campbell in further view of Robert et al. (US 2012/0279535 A1), hereinafter Robert in further view of Hopfl et al. (US 2011/0248609 A1), hereinafter Hopfl in further view of Roderick et al. (US 2017/0273535 A1), hereinafter Roderick.
The reliance of Gotfried, Campbell, Robert, and Hopfl is set forth supra.
Regarding claim 3, Gotfried discloses that each applicator (74 with 86) comprises a shell (tubular section of the pipe 74); an axle (portion of 74 adjacent 78) operationally coupled to the shell (74) and the first conduit (via 78); and a plurality of jets (86) positioned in the shell and defining a series of fluid outlets traversing the shell (Fig. 3). Gotfried does not disclose that the fluid outlets are directed to exert a torsional force on the shell when dispersing the cleaning solution. Roderick teaches a washing apparatus (Fig. 1) comprising a primary conduit (42), applicators (28, Fig. 4) comprising an axle (104), a shell (28) having fluid outlets (64) that are directed to exert a torsional force on the shell when dispersing the cleaning solution (to rotate, para 36). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the applicator in the washing apparatus of Gotfried with the arrangement of fluid outlets taught by Roderick in order to dispense the cleaning solution at an angle. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for aligning the jets such that the fluid from the jets is directed tangentially against the sides of the objects being cleaned and have a reasonable expectation of success because such fluid outlets are known in the art. 
Regarding claim 4, in the arrangement of Gotfried, the shell (74) has a cylindrical shape (pipe); the axle is positioned at an end of the shell (adjacent 78, e.g. Fig. 5). Roderick further teaches the shell (28) has a cylindrical shape; the axle (104) is positioned at an end of the shell, and the plurality of jets are tangentially positioned relative to a curved surface of the shell (Fig. 6, paras 35-36).
Regarding claim 5, Gotfried does not disclose that the axle is centrally coupled to the shell. Robert teaches applicators (95) operationally connected to the primary conduit (94), each comprising a shell, an axle centrally connected to the shell and the primary conduit, and a plurality of fluid openings positioned lateral to the axle (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing apparatus of Gotfried with the applicators of Robert in order to flow water from the central axle to the ends of the shell. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to achieve uniform pressure at the ends of the shell and have a reasonable expectation of success because such applicators are known in the art. 
Regarding claim 6, Hopfl teaches that each drawer (4, 5) comprises a display (10, 11) externally affixed thereto (Fig. 3); and that the secondary control circuit (e.g. wireless, optical, electrical, radio) is communicatively coupled to the display (e.g. paras 14, 16, 35, 47).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried (US 6,276,373 B1), hereinafter Gotfried in view of Campbell (US 2020/0237181 A1), hereinafter Campbell in further view of Robert et al. (US 2012/0279535 A1), hereinafter Robert in further view of Hopfl et al. (US 2011/0248609 A1), hereinafter Hopfl in further view of Roderick et al. (US 2017/0273535 A1), hereinafter Roderick in further view of Audibert (US 10,694,922), hereinafter Audibert.
The reliance of Gotfried, Campbell, Robert, Hopfl, and Roderick is set forth supra.
Regarding claim 7, Campbell teaches that each nipple comprises a body (102); a head (variable diameter neck 106); and that the head is flared and protrudes from the body (Fig. 3). Campbell does not teach that the head is deformable.
Audibert teaches supporting means for a drinking straw (100, 800, Figs. 2, 3A-F, 4C-H), comprising a body (110); a head (120); and that one or more portions of the caddy 100, 800 may include different materials displaying differing characteristics, such as the guide plate 110 may include a substantially rigid polymer while apertures 120 may include a silicone rubber tapered tube disposed therein to advantageously hold the straws more securely and/or adapt to various, non-linear straws, disposed therein, and that other materials that display suitable mechanical and chemical properties can be used (col. 9 lines 1-12). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the straw supporting means of Campbell in the washing apparatus of Gotfried with utilizing deformable materials for the head, as taught by Audibert in order to support the straw end. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to advantageously hold the straws more securely and/or adapt to various, non-linear straws, and have a reasonable expectation of success because deformable materials are known in the art. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotfried (US 6,276,373 B1), hereinafter Gotfried in view of Campbell (US 2020/0237181 A1), hereinafter Campbell in further view of Robert et al. (US 2012/0279535 A1), hereinafter Robert in further view of Hopfl et al. (US 2011/0248609 A1), hereinafter Hopfl in further view of Roderick et al. (US 2017/0273535 A1), hereinafter Roderick in further view of Audibert et al. (US 10,694,922), hereinafter Audibert in further view of Tuller (US 2015/0245762 A1), hereinafter Tuller.
The reliance of Gotfried, Campbell, Robert, Hopfl, Roderick, and Audibert is set forth supra.
Regarding claim 8, Gotfried discloses that the drawer (100) comprises a container defining a hollow carrier structure (to hold objects to be cleaned, Fig. 16), that the second conduit (74) comprises a plurality of secondary ports (82) operationally coupled thereto (e.g. Fig. 6); and that each nipple (140) is operationally coupled to a secondary port (aligned, Fig. 16). Gotfried does not disclose that the second conduit (74) is positioned within the container. 
Tuller teaches a washing machine (Fig. 1) comprising a container (rack 20), a primary conduit (42), a secondary conduit (32A, Fig. 5) operationally and demountably coupled to the primary conduit (via 96, 98, para 33), and that the second conduit (32) is positioned within the container (e.g. Fig. 3, para 30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the secondary conduit in the washing apparatus of Gotfried with arranging it within the container, as taught by Tuller in order to provide fluid jets to the nipples. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to establish better fluid connection between the secondary conduit and the nipples arranged in the container, and have a reasonable expectation of success because placing the secondary conduit within the container is known in the art. 
Regarding claim 9, in the arrangement of Gotfried, the second conduit (74) traverses between a lateral width of the container several times (e.g. four lengths of 74 shown in Fig. 4A). Tuller further teaches that the secondary conduit having one connection to the primary conduit traverses between the lateral width of the container twice (e.g. Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the secondary conduit in the washing apparatus of Gotfried modified with straw supports of Campbell and demountable secondary conduit of Robert with having several lengths of the secondary conduit per connection to the primary conduit, as taught by Tuller in order to provide cleaning liquid to the nipples. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so reduce the number of removable connections of the secondary conduit while provide sufficient spraying coverage, and have a reasonable expectation of success because such arrangement of the secondary conduit is known in the art. 
Regarding claim 10, Gotfried discloses that the second conduit (74) is positioned beneath a lower internal panel of the container (upper surface of 120, Fig. 16); the lower internal panel comprises a plurality of perforations (130); and that the secondary ports (82) individually traverse the plurality of perforations (aligned, Fig. 16).
Regarding claims 11-19, Gotfried, Campbell, Robert, Hopfl, Roderick, Audibert, and Tuller are relied on as discussed above in paras 22-45.
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Moser (US 5,279,799) teaches a washing machine (Fig. 1, col. 3 lines 65-68, col 4 lines 1-16) comprising a casing (10), cavities (13, 15), drawers (18), a primary conduit (24), applicators (19) coupled to the primary conduit (col. 4 lines 17-24), a secondary conduit (91, Fig. 2), a primary control circuit (control unit 9), and a secondary control circuit (106, col. 9 lines 32-43). 
Noguchi (US 2002/0161460 A1) teaches a washing apparatus (1, Fig. 8) comprising drawers (7), a controller (13), a tag (10) affixed to the drawer (Fig. 11B) and comprising a chip (11) and an antenna (12, para 39), that the tag returns identification data (para 53) and receives cleaning data (para 55), and that the controller is configured to perform cleaning upon reading the identification data from the tag (step S3), activate suitable cleaning/disinfection program (step S7), thereby executing cleaning/disinfection (step S8, Fig. 6, paras 53-54). 
Lee (US 2007/0235063 A1) teaches a washing apparatus (Fig. 7) comprising applicators having different configurations (Figs. 3A-C, 5, 9, 12, 14).
Lee (US 6,758,227 B2) teaches a washing machine (Fig. 2) comprising a primary conduit (12); a secondary conduit (Fig. 2) removably coupled to the primary conduit (via 12a and 13a), and nipples (15, Fig. 3).
Boyer (US 2017/0188790 A1) teaches a washing apparatus (Fig. 2) comprising an applicator (148), a secondary conduit (232, 246) demountably coupled to the primary conduit (via 220), and nipples (300, Fig. 5).
Wilson (US 2018/0168425 A1) teaches a washing apparatus (Fig. 1) comprising an applicator (28), a secondary conduit (60) demountably coupled to the primary conduit (via 64), and nipples (66, Figs. 3-4).
Maunsell (US 7,152,612 B1) teaches a washing apparatus (Fig. 7) comprising drawers (202a, 202b), each having a display (Fig. 7), and that the washing machine allows: one module operating, two modules operating simultaneously; one or both modules operating, but not necessarily simultaneously, and the appropriate wash programme set to suit the individual module; one module switched on as soon as it has been filled with soiled dishes (col. 6 lines 21-39).
Buddaraji (US 2012/0291827 A1) a washing apparatus (Fig. 2) comprising an applicator (148) connected to a primary conduit (152), a secondary conduit (162) demountably coupled to the primary conduit (via 168), and nipples (166, Figs. 3-4).
Beshears (US 2015/0257623 A1) teaches a washing apparatus (Fig. 1) comprising an applicator (26) connected to a primary conduit (42), and a secondary conduit (32) demountably coupled to the primary conduit (via 210, Fig. 12) and nipples (270, Fig. 16).
Balinski (US 2019/0290094 A1) teaches a washing apparatus (Fig. 1) comprising an applicator (26) connected to a primary conduit (42), and a secondary conduit (132, Fig. 3) demountably coupled to the primary conduit (Fig. 1) and nipples (138, Fig. 3, 238, Fig. 5).
Rochette (US 5,749,385) teaches a washing apparatus (Fig. 1) comprising a drawer (32, 42, Fig. 2), a primary conduit (24A), an applicator (26), a secondary conduit (58, 140), and nipples (38/44, 136).
Koch (US 2007/0006903 A1) teaches a washing apparatus comprising an applicator coupled to the primary conduit (via 3, e.g. Figs. 4-5).
Tuller (US 2012/0118330 A1) teaches a washing apparatus (10, Fig. 1) comprising a casing (12); a reservoir (80, para 21); cavities (chambers 36, 46); a primary conduit (110); drawers (racks 38, 50, Fig. 2), applicators (56, 58) coupled to the primary conduit (via 60 and 62, 64 and 66); a primary control circuit (120).
Tuller (US 6,460,555 B1) teaches a washing apparatus (10, Figs. 1-2) comprising a primary conduit (146); a drawer (14), an applicator (140); a secondary conduit (116) removably coupled to the primary conduit, a sprayer (140) coupled to the secondary conduit (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711